This suit was instituted by S. A. Fuhrman against F. B. Gilbert, to recover $280 United States money, alleged to have been stolen from plaintiff's (appellee's) valise while a guest in defendant's hotel. The defense was that appellant had no knowledge that appellee had any money; that he, defendant was not guilty of negligence. The cause was submitted to a jury by general charge, and resulted in verdict and judgment for appellee for the money sued for, from which this appeal is taken.
The appellant's four assignments all complain of the following portion of the court's charge:
"The court instructs the jury that the only issues of this case for the jury to pass on are the issues whether or not the plaintiff had in his possession $280 in good and lawful money, and whether or not be had the same stolen from the room occupied by him in defendant's hotel and was absent from same."
First. Because it does not instruct the jury that the loss must have occurred by reason of the negligence of the defendant. *Page 52 
Second. Because it limits the right to recover to the fact that the money was stolen from the room regardless of whether the defendant was negligent in not having an iron safe or sufficient lock to the door of the room, or keeping sufficient lookout. Third. Because the court charged that the jury were not to consider any evidence of negligence upon the part of plaintiff. Fourth. Because the charge given is tantamount to a peremptory instruction; is therefore fundamental error. The record does not disclose any proper exception to the charge as given, or that there were any special charges prepared and requested by defendant, as is now required by statute, as amended by chapter 59, p. 113, Gen. Laws 33d Leg. There appears in the transcript a statement that the appellant excepted to the charge of the court (no reasons given), which statement is from the stenographer reporting the case. It is not approved or signed by the court, nor does it show that it was urged or presented to the court at the time required by the statutes. Therefore, if it was error for the court to fail to instruct the jury that the loss must have occurred by reason of the negligence of defendant, in any respect, or if it was error for the court to charge the jury that they would not consider any negligence upon the part of the plaintiff, the error was waived as provided in the act cited, and as to the fourth, it is apparent from the portion of the charge quoted (and there is nothing in the other portions to the contrary) that the charge was not a peremptory charge as contended for.
I am therefore of the opinion that the assignments should be overruled, and the cause affirmed.